DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.
Regarding claims 1, 8, and 9, applicant argues on pages 6-10 of the Remarks that, neither Smith nor Laurent teaches or suggests at least functions that includes, in combination with other limitations, "controlling a virtual character to take an action based on the position and the attitude of the viewpoint" and "estimating a state of the user using the computer based on the virtual character and the viewpoint as a result of the action" 
In response to the applicant’s argument, examiner respectfully disagrees. Smith describes controlling of virtual objects based on user actions in fig. 2 and paragraph 25, “the visual data capture device 110 captures a scene of the user's hand in a grabbing gesture, and displays virtual user reflection object 223 with background image 221 and purse selections 222. The computer system receives the visual data, and based on the grabbing gesture, selects purse image object 224 to couple with virtual user reflection object 223.” The viewpoint in the virtual space corresponds with the position of observation and actions of the user which in turn enables the manipulation of the virtual objects. Examiner interprets the viewpoint as the virtual representation of the camera’s point of view of the real space. Fig. 1-2 and a user 101 stands in front of visual data capture device 110 and visual display 120. The visual data capture device 110 continually captures sequential images of the user, and sends the data to a computer system for processing as a real-time video image that is displayed on visual display 120. Paragraph 21 further describes, “The visual data capture device 110 captures user 101's movements in real time, and a computer processing system couples the captured data with a video representation 130 of a purse.” Examiner asserts that the combination of Smith and LAURENT describes the above limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US Pub. 20120218423) in view of LAURENT et al (US Pub. 20180070019).
Regarding claim 1, Smith discloses:
A non-transitory computer readable storage medium storing a program, the program causing a computer to execute functions, (at least refer to fig. 12 and Paragraph 58. Describes computer system 1200 in response to processor 1204 executing one or more sequences of one or more instructions contained in main memory 1206. Such instructions may be read into main memory 1206 from another machine-readable medium, such as storage device 1210) comprising:
Obtaining an image of a real space, (at least refer to fig. 1 and Paragraph 21. Describes the visual data capture device 110 captures user 101's movements in real time); 
Determining a position and an attitude of a viewpoint in a virtual space which corresponds with a portion of a user, wherein the position and the attitude are based on a position and an attitude in the real space with which the virtual space is associated, (at least refer to fig. 1-2 and Paragraph 20, 22, 25. Describes the visual data capture device 110 continually captures sequential images of the user, and sends the data to a computer system for processing as a real-time video image that is displayed on visual display 120. Para. 22, describes: The visual data capture device 110, includes a depth camera system that is able to capture depth data from a scene. In other embodiments, the visual data capture device 110 includes a 3-D camera that includes two or more physically separated lenses that captures the scene at different angles in order to obtain stereo visual data that may be used to generate depth information. Para. 25, describes: In response to the visual data at moment 210, the computer system activates background image 221 and purse selections 222 to be displayed in visual display 120, as shown in moment 220. Next, the visual data capture device 110 captures a scene of the user's hand in a grabbing gesture, and displays virtual user reflection object 223 with background image 221 and purse selections 222
Controlling a virtual character to take an action based on the position and the attitude of the viewpoint, (at least refer to fig. 2 and Paragraph 25. Describes the visual data capture device 110 captures a scene of the user's hand in a grabbing gesture, and displays virtual user reflection object 223 with background image 221 and purse selections 222. The computer system receives the visual data, and based on the grabbing gesture, selects purse image object 224 to couple with virtual user reflection object 223);
Generating a character image by rendering the virtual character taking the action in the virtual space, (at least refer to fig. 2 and Paragraph 25. Describes in response to the visual data at moment 210, the computer system activates background image 221 and purse selections 222 to be displayed in visual display 120); 
Superimposing the character image on the obtained image to generate a superposed image, (at least refer to fig. 2 and Paragraph 26. Describes after the selection of purse image object 224 is made, purse image object 224 is persistently coupled to virtual user reflection object 223); 
Causing a display unit to display the superimposed image, (at least refer to fig. 2 and Paragraph 25. Describes the computer system activates background image 221 and purse selections 222 to be displayed in visual display 120);
Estimating a state of the user using the computer based on the virtual character and the viewpoint as a result of the action, (at least refer to fig. 2 and Paragraphs 20-21. Describes a user 101 stands in front of visual data capture device 110 and visual display 120. The visual data capture device 110 continually captures sequential images of the user, and sends the data to a computer system for processing as a real-time video image that is displayed on visual display 120. Para. 21, describes: The visual data capture device 110 captures user 101's movements in real time, and a computer processing system couples the captured data with a video representation 130 of a purse); and 
Controlling the virtual character to take another action in accordance with the estimated state of the user, (at least refer to fig. 6 and Paragraph 36. Describes an image of a virtual headband at a first rotation 601 is used as the user's head is turned to the right in a first frame, an image at a second rotation 603 is used as the user's head is facing forward in a second frame).
Smith does not explicitly disclose:
Wherein the position and the attitude are based on a position and an attitude of the computer in the real space with which the virtual space is associated;
LAURENT teaches: 
Wherein the position and the attitude are based on a position and an attitude of the computer in the real space with which the virtual space is associated, (at least refer to fig. 3, 6 and Paragraphs 40, 52. Describes the camera 101 is motorized and the AR application may partially control the aiming direction of the camera 101. The pose estimation system takes the orientation of the camera 101 in the frame of reference of the HMD into account to estimate the pose. Para. 52, describes: calculation of an optimal position 64 for the camera 101. Camera 101 is equipped with an optical zoom apparatus which modifies the focal of its lens system according to control instructions from the AR application. The focal of a camera is directly linked to its field of view. Due to physical constraints, the camera 101 has a maximal field of view over which it cannot operate);
The two references are analogous art because they are relate with the same field of invention of visual data manipulation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate control of the viewpoint of virtual space taught by LAURENT with the visual data capture device as disclose by Smith. The motivation to combine the LAURENT reference is to provide optimal camera angles for location and direction that can accommodate an entire Augmented Reality application scene.
Regarding claim 8, Smith discloses:
An image capturing unit configured to obtain an image of a real space, (at least refer to fig. 1 and Paragraph 21. Describes the visual data capture device 110 captures user 101's movements in real time); 
A detection unit configured to determine a position and an attitude of a viewpoint of in a virtual space which corresponds with a portion of a user, wherein the position and the attitude are based on a position and an attitude in the real space, (at least refer to fig. 1-2 and Paragraph 20, 22, 25. Describes the visual data capture device 110 continually captures sequential images of the user, and sends the data to a computer system for processing as a real-time video image that is displayed on visual display 120. Para. 22, describes: The visual data capture device 110, includes a depth camera system that is able to capture depth data from a scene. In other embodiments, the visual data capture device 110 includes a 3-D camera that includes two or more physically separated lenses that captures the scene at different angles in order to obtain stereo visual data that may be used to generate depth information. Para. 25, describes: In response to the visual data at moment 210, the computer system activates background image 221 and purse selections 222 to be displayed in visual display 120, as shown in moment 220. Next, the visual data capture device 110 captures a scene of the user's hand in a grabbing gesture, and displays virtual user reflection object 223 with background image 221 and purse selections 222);
A control unit configured to control the virtual character to perform an action based on the position and the attitude of the viewpoint, (at least refer to fig. 2 and Paragraph 25. Describes the visual data capture device 110 captures a scene of the user's hand in a grabbing gesture, and displays virtual user reflection object 223 with background image 221 and purse selections 222. The computer system receives the visual data, and based on the grabbing gesture, selects purse image object 224 to couple with virtual user reflection object 223); and 
A presentation control unit configured to generate the character image by, for the viewpoint, rendering the virtual character taking the action, and further configured to superimpose the character image on the capture image to generate a at least refer to fig. 2 and Paragraphs 25-26. Describes in response to the visual data at moment 210, the computer system activates background image 221 and purse selections 222 to be displayed in visual display 120. Para. 26, describes: after the selection of purse image object 224 is made, purse image object 224 is persistently coupled to virtual user reflection object 223); and
A display unit configured to display the superimposed image, wherein the control unit is further configured to estimate a state of the user using the augmented reality presentation apparatus based on the virtual character and the viewpoint as a result of the action, (at least refer to fig. 2 and Paragraphs 20-21. Describes a user 101 stands in front of visual data capture device 110 and visual display 120. The visual data capture device 110 continually captures sequential images of the user, and sends the data to a computer system for processing as a real-time video image that is displayed on visual display 120. Para. 21, describes: The visual data capture device 110 captures user 101's movements in real time, and a computer processing system couples the captured data with a video representation 130 of a purse) and 
Wherein the control unit is further configured to control another action of the virtual character in accordance with the state of the user estimated, (at least refer to fig. 6 and Paragraph 36. Describes an image of a virtual headband at a first rotation 601 is used as the user's head is turned to the right in a first frame, an image at a second rotation 603 is used as the user's head is facing forward in a second frame
Smith does not explicitly disclose:
An augmented reality presentation apparatus
Wherein the position and the attitude are based on a position and an attitude of the augmented reality presentation apparatus in the real space;
LAURENT teaches:
An augmented reality presentation apparatus, (at least refer to fig. 1-4 and Paragraph 36. Describes the aiming direction of the camera of a video pass-through device when running an Augmented Reality application are disclosed)
Wherein the position and the attitude are based on a position and an attitude of the augmented reality presentation apparatus in the real space, (at least refer to fig. 3, 6, 7 and Paragraphs 40, 52, 66. Describes the camera 101 is motorized and the AR application may partially control the aiming direction of the camera 101. The pose estimation system takes the orientation of the camera 101 in the frame of reference of the HMD into account to estimate the pose. Para. 52, describes: calculation of an optimal position 64 for the camera 101. Camera 101 is equipped with an optical zoom apparatus which modifies the focal of its lens system according to control instructions from the AR application. The focal of a camera is directly linked to its field of view. Due to physical constraints, the camera 101 has a maximal field of view over which it cannot operate. Para. 66, describes: the pose estimation system 722 and/or the one or more display device 79 are integrated to the device 70 such as for Head Mounted Devices, tablets
Regarding claim 8, refer to the motivation of claim 1.
Regarding claim 9, Smith discloses:
Obtaining an image of a real space, (at least refer to fig. 1 and Paragraph 21. Describes the visual data capture device 110 captures user 101's movements in real time); 
Determining a position and an attitude of a viewpoint of in a virtual space which corresponds with a portion of a user, wherein the position and the attitude are based on a position and an attitude in the real space, (at least refer to fig. 1-2 and Paragraph 20, 22, 25. Describes the visual data capture device 110 continually captures sequential images of the user, and sends the data to a computer system for processing as a real-time video image that is displayed on visual display 120. Para. 22, describes: The visual data capture device 110, includes a depth camera system that is able to capture depth data from a scene. In other embodiments, the visual data capture device 110 includes a 3-D camera that includes two or more physically separated lenses that captures the scene at different angles in order to obtain stereo visual data that may be used to generate depth information. Para. 25, describes: In response to the visual data at moment 210, the computer system activates background image 221 and purse selections 222 to be displayed in visual display 120, as shown in moment 220. Next, the visual data capture device 110 captures a scene of the user's hand in a grabbing gesture, and displays virtual user reflection object 223 with background image 221 and purse selections 222
Controlling the virtual character to perform an action based on the position and the attitude of the viewpoint, (at least refer to fig. 2 and Paragraph 25. Describes the visual data capture device 110 captures a scene of the user's hand in a grabbing gesture, and displays virtual user reflection object 223 with background image 221 and purse selections 222. The computer system receives the visual data, and based on the grabbing gesture, selects purse image object 224 to couple with virtual user reflection object 223); 
Generating the character image by, for the viewpoint, rendering the virtual character, (at least refer to fig. 2 and Paragraph 25. Describes in response to the visual data at moment 210, the computer system activates background image 221 and purse selections 222 to be displayed in visual display 120); 
Superimposing the character image on the captured image to generate a superposed image, (at least refer to fig. 2 and Paragraph 26. Describes after the selection of purse image object 224 is made, purse image object 224 is persistently coupled to virtual user reflection object 223); 
Displaying the superimposed image, (at least refer to fig. 2 and Paragraph 25. Describes the computer system activates background image 221 and purse selections 222 to be displayed in visual display 120); and 
Estimating a state of the user using the terminal based on the virtual character after the action has been reflected and the viewpoint as a result of the action, (at least refer to fig. 2 and Paragraphs 20-21. Describes a user 101 stands in front of visual data capture device 110 and visual display 120. The visual data capture device 110 continually captures sequential images of the user, and sends the data to a computer system for processing as a real-time video image that is displayed on visual display 120. Para. 21, describes: The visual data capture device 110 captures user 101's movements in real time, and a computer processing system couples the captured data with a video representation 130 of a purse) 
Wherein controlling comprises controlling the virtual character to take another action in accordance with the state of the user, (at least refer to fig. 6 and Paragraph 36. Describes an image of a virtual headband at a first rotation 601 is used as the user's head is turned to the right in a first frame, an image at a second rotation 603 is used as the user's head is facing forward in a second frame).
Smith does not explicitly disclose:
An augmented reality presentation method
Wherein the position and the attitude are based on a position and an attitude of a terminal in the real space;
LAURENT teaches:
An augmented reality presentation method, (at least refer to fig. 8 and Paragraph 77. Describes method 80 is iteratively executed from step 802 to take changes of the camera pose and/or changes of the AR scene into account and update rendered images)
Wherein the position and the attitude are based on a position and an attitude of a terminal in the real space, (at least refer to fig. 3, 6 and Paragraphs 40, 52. Describes the camera 101 is motorized and the AR application may partially control the aiming direction of the camera 101. The pose estimation system takes the orientation of the camera 101 in the frame of reference of the HMD into account to estimate the pose. Para. 52, describes: calculation of an optimal position 64 for the camera 101. Camera 101 is equipped with an optical zoom apparatus which modifies the focal of its lens system according to control instructions from the AR application. The focal of a camera is directly linked to its field of view. Due to physical constraints, the camera 101 has a maximal field of view over which it cannot operate);
Regarding claim 9, refer to the motivation of claim 1.
Regarding claim 2, Smith does not explicitly disclose:
the functions further comprise: if a distance between the virtual character and the viewpoint exceeds a predetermined threshold value as the result of the action, 
Estimating that a state of the user is a specific state; and 
Controlling the virtual character to take the other action that differs in accordance with the distance between the virtual character and the viewpoint.
LAURENT teaches:
The functions further comprise: if a distance between the virtual character and the viewpoint exceeds a predetermined threshold value as the result of the action, (at least refer to fig. 6 and Paragraph 52. Describes when the maximal field of view is reached, the camera 101 is too close from the near face rectangle and cannot capture it in its entirety. The AR application commands the maximum zoom out to the camera 101. However, the camera 101 is too close from the near face rectangle to capture the entire virtual scene) 
Estimating that a state of the user is a specific state, (at least refer to fig. 6 and Paragraph 52. Describes the AR application may indicate to the user where is the optimal position for having an optimal rendering of the virtual scene); and 
Controlling the virtual character to take the other action that differs in accordance with the distance between the virtual character and the viewpoint, (at least refer to fig. 6 and Paragraphs 52, 55. Describes for instance, the AR application may display arrows on the screen of the device 10a, 10b or 10c to indicate to the user in which way to move. On the example of the FIG. 6, the user has to move to his left. Para. 55, describes: An optimal orientation is computed according to the minimal and maximal field of view of the camera 101. In a variant, as the near face rectangle depends on the aiming direction of the camera, a near face rectangle is calculated for possible orientations. An optimization algorithm is used to compute the optimal orientation).
Regarding claim 2, refer to the motivation of claim 1.
Regarding claim 3, Smith discloses:
Wherein the action includes a movement within the virtual space, (at least refer to fig. 2 and Paragraph 26. Describes after the selection of purse image object 224 is made, purse image object 224 is persistently coupled to virtual user reflection object 223, as shown a moment 230, which allows for a user to move while maintaining the effect of virtual user reflection object 223 appearing to hold onto purse image object 224)
Smith does not explicitly disclose:
The function includes: controlling the virtual character to perform an action that reduces the distance if a distance between the virtual character and the viewpoint after the movement exceeds the predetermined threshold value.
LAURENT teaches:
The function includes: controlling the virtual character to perform an action that reduces the distance if a distance between the virtual character and the viewpoint after the movement exceeds the predetermined threshold value, (at least refer to fig. 6 and Paragraph 52. Describes when the maximal field of view is reached, the camera 101 is too close from the near face rectangle and cannot capture it in its entirety. The AR application commands the maximum zoom out to the camera 101. However, the camera 101 is too close from the near face rectangle to capture the entire virtual scene. For instance, the AR application may display arrows on the screen of the device 10a, 10b or 10c to indicate to the user in which way to move. On the example of the FIG. 6, the user has to move to his left).
Regarding claim 3, refer to the motivation of claim 1.
Regarding claim 4, Smith does not explicitly disclose:
Wherein the action that reduces the distance is at least one of an action of the virtual character approaching the direction of the viewpoint in the virtual space or 
LAURENT teaches:
Wherein the action that reduces the distance is at least one of an action of the virtual character approaching the direction of the viewpoint in the virtual space or an action that prompts the user of the computer to cause movement of the computer in the real space, (at least refer to fig. 6 and Paragraphs 52, 54. Describes when the maximal field of view is reached, the camera 101 is too close from the near face rectangle and cannot capture it in its entirety. The AR application commands the maximum zoom out to the camera 101. However, the camera 101 is too close from the near face rectangle to capture the entire virtual scene. For instance, the AR application may display arrows on the screen of the device 10a, 10b or 10c to indicate to the user in which way to move. On the example of the FIG. 6, the user has to move to his left. Para. 54, describes: The user may be asked to move toward an optimal position only once, for instance, at the beginning of the experience).
Regarding claim 4, refer to the motivation of claim 1.
Regarding claim 5, Smith does not explicitly disclose:
Wherein a plurality of the predetermined threshold values are set, and 
Wherein estimating that the user is in the specific state includes estimating the state of the user in accordance with which threshold value of the a plurality of the 
LAURENT teaches:
Wherein a plurality of the predetermined threshold values are set, (at least refer to fig. 4, 6 and Paragraph 74. Describes for example, the test may consist in estimating whether the near face rectangle could be included in the field of view of the camera when the zoom factor is minimal (i.e. the field of view of the camera is maximal). Same principles are applicable when the camera is too far from the scene (i.e. the near face rectangle occupies a small part of the minimal frustum rectangle)) and 
Wherein estimating that the user is in the specific state includes estimating the state of the user in accordance with which threshold value of the a plurality of the predetermined threshold values the distance between the virtual character and the viewpoint exceeds as the result of the action, (at least refer to fig. 6 and Paragraphs 52, 55. Describes for instance, the AR application may display arrows on the screen of the device 10a, 10b or 10c to indicate to the user in which way to move. On the example of the FIG. 6, the user has to move to his left. Para. 55, describes: An optimal orientation is computed according to the minimal and maximal field of view of the camera 101. In a variant, as the near face rectangle depends on the aiming direction of the camera, a near face rectangle is calculated for possible orientations. An optimization algorithm is used to compute the optimal orientation).
Regarding claim 5, refer to the motivation of claim 1.
Regarding claim 6, Smith does not explicitly disclose:
Wherein estimating that the user is in the specific state is further in accordance with the attitude of the computer.
LAURENT teaches:
Wherein estimating that the user is in the specific state is further in accordance with the attitude of the computer, (at least refer to fig. 6 and Paragraph 54. Describes the AR application uses a digital zoom function to control the field of view of the rendered image. In a variant, the AR content comes with an estimation of the maximal size of the boundaries during the experience. The user may be asked to move toward an optimal position only once, for instance, at the beginning of the experience).
Regarding claim 6, refer to the motivation of claim 1.
Regarding claim 7, Smith does not explicitly disclose:
Wherein the functions further comprise detecting a position and an attitude of the computer in the real space based on the obtained image.
LAURENT teaches:
Wherein the functions further comprise detecting a position and an attitude of the computer in the real space based on the obtained image, (at least refer to fig. 3, 6 and Paragraphs 40, 52, 74. Describes the camera 101 is motorized and the AR application may partially control the aiming direction of the camera 101. The pose estimation system takes the orientation of the camera 101 in the frame of reference of the HMD into account to estimate the pose. Para. 52, describes: calculation of an optimal position 64 for the camera 101. Camera 101 is equipped with an optical zoom apparatus which modifies the focal of its lens system according to control instructions from the AR application. The focal of a camera is directly linked to its field of view. Due to physical constraints, the camera 101 has a maximal field of view over which it cannot operate).
Regarding claim 7, refer to the motivation of claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118. The examiner can normally be reached Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        03/09/2022